IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-19-00032-CR

                        EX PARTE TARUN BHARDWAJ



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 16-03580-CRF-272


                                        ORDER

      The State’s Motion for Extension of Time to File State’s Response, filed on March

15, 2019, is granted. The State’s response is due March 29, 2019.

                                         PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Motion granted
Order issued and filed March 27, 2019